[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY. {¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
 {¶ 2} Defendant-appellant Kimberly Thomas appeals her conviction for assault, a violation of R.C. 2903.13(A). A jury had found that the victim was employed as a corrections officer in the Hamilton County Justice Center, making the crime a fifth-degree felony. The trial court sentenced Thomas to five years of community control and ordered her to pay court costs.
 {¶ 3} On appeal, counsel for Thomas has filed a brief in accordance with Anders v. California,1 stating that counsel has conscientiously reviewed the record and can discern no reversible errors in the trial proceedings. Consequently, counsel has sought to withdraw from representation and requests that this court, consistent withAnders, independently review the record to determine whether the proceedings below were free from prejudicial error. Counsel, as required by Anders, has given Thomas an opportunity to provide grounds for this appeal, but Thomas has chosen not to do so.
 {¶ 4} After reviewing the entire record, we are satisfied that Thomas's counsel has provided Thomas with a diligent and thorough search of the record and that counsel has correctly concluded that the proceedings below were free of prejudicial error. We conclude that Thomas's appeal is completely without merit and is wholly frivolous. Therefore, we overrule counsel's motion to withdraw and affirm the judgment of the trial court.
 {¶ 5} Although we hold that this appeal is frivolous under App.R. 23 and without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Thomas because she is clearly indigent.
 {¶ 6} Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27.
Doan, P.J., Hildebrandt, and Painter, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.